DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/803,804, filed 11/5/17 which is not the correct Application No. for the Parent application which is 15/802,804.  Appropriate correction is required to the ADS and/or specification.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/19 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of U.S. Patent No. 10,492,107 (hereinafter ‘107). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 recites similar subject matter as the combination of claims 1 and 5 of ‘107 without the limitation “determining a subframe in a plurality of subframes based at least on the first traffic periodicity and the first timing offset” recited in claim 1 of ‘107.  Claim 1 further differs from the conflicting claims by reciting at least “traffic parameters of a wireless device” instead of “traffic pattern parameters for one or more semi-persistent scheduling (SPS) traffic of the wireless device”, “periodic resource configuration parameter” instead of “SPS configuration parameter”, “control command” instead of “SPS activation control command”, “radio resources” instead of “SPS radio resources” all of which are broader than the corresponding limitations of the conflicting claims.  Claim 1 therefore encompasses the scope of claims 1 and 5 of ‘107 and is anticipated by the conflicting claims.
Claim 2 recites similar subject matter as claim 2 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 3 recites similar subject matter as claim 3 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 4 recites similar subject matter as claim 4 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 5 recites similar subject matter as claim 6 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 7 recites similar subject matter as claim 7 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 8 recites similar subject matter as claims 8 and 12 of ‘107 and is therefore anticipated by the conflicting claims for the same basis as claim 1.
Claim 9 recites similar subject matter as claim 9 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 10 recites similar subject matter as claim 10 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 11 recites similar subject matter as claim 11 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 12 recites similar subject matter as claim 13 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 14 recites similar subject matter as claim 14 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 15 recites similar subject matter as claim 15 of ‘107 and differs only from the conflicting claim by reciting at least “an assistance information” instead of “a UE assistance information message”, “traffic pattern parameters” instead of “semi-persistent scheduling (SPS) traffic”, “an control command” instead of “SPS activation control command”, “periodic resource configuration parameter” instead of “SPS configuration parameter”, and “radio resources” instead of “SPS radio resources” all of which are broader than the corresponding limitations of the conflicting claim.  Claim 15 therefore encompasses the scope of claim 15 of ‘107 and is anticipated by the conflicting claim.
Claim 16 recites similar subject matter as claim 16 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 17 recites similar subject matter as claim 17 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 18 recites similar subject matter as claim 19 of ‘107 and is therefore anticipated by the conflicting claim.
Claim 20 recites similar subject matter as claim 20 of ‘107 and is therefore anticipated by the conflicting claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,331,326) in view of “Details of DCI and SPS Configuration”; Qualcomm Incorporated; R2-166721; Agenda item: 8.13.2 (hereinafter “Qualcomm”).
Regarding claim 1, Wang teaches a method comprising:
receiving, by a first base station (target eNB) from a second base station (source eNB), a handover request message comprising traffic pattern parameters (source eNB SPS configuration) of a wireless device (WTRU), the traffic pattern parameters comprising a first traffic periodicity (target eNB may receive SPS configuration of source eNB, which by definition of SPS, includes a periodicity of semi-persistently scheduled resources, in handover request message sent from source eNB) [col 5, lines 14-17; col 7, lines 3-6];
sending, to the second base station, a handover request acknowledge message indicating at least one periodic resource configuration parameter (target eNB SPS configuration) (target eNB may send its SPS configuration in a handover acknowledgement message to the source eNB) [col 3, lines 1-7, 46-47; col 6, lines 64-67; col 7, lines 1-6];
receiving, from the wireless device, a random access preamble (RACH access preamble) associated with a handover of the wireless device (WTRU sends a RACH access preamble to the target eNB) [col 5, lines 24-30];
transmitting, to the wireless device, a control command (combined first and second signaling message) [col 6, lines 45-47] indicating:
activation of radio resources associated with the at least one periodic resource configuration parameter (target eNB transmits a second signaling message indicating activation of SPS to WTRU) [col 6, lines 41-45]; and
the resource block assignment (SPS configuration) (target eNB transmits a first signaling message indicating the target cell SPS configuration which by definition includes semi-persistently scheduled resources that are configured for the WTRU) [col 6, lines 33-37].
	Wang does not explicitly teach that the traffic pattern parameters further comprise a first timing offset and a first message size; and determining, by the first base station, a resource block assignment based on the first message size.  In an analogous prior art reference, Qualcomm teaches that a first base station (eNB) receives traffic pattern parameters comprising a first traffic periodicity (periodicity), a first timing offset (timing), and a first message size (message size) [p. 1, Section 2.1; p. 3, Figure 1, UE Assistance Information]; and determining, by the first base station, a resource block assignment (schedule resources) based on the first message size (eNB uses UE assistance information which includes message size to help schedule resources) [p. 1, Section 2.1].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to allow the traffic pattern parameters to further comprise a first timing offset and a first message size; and determining, by the first base station, a resource block assignment based on the first message size, as taught by Qualcomm, in order to schedule resources for the wireless device more efficiently and effectively.
	Regarding claim 2, Qualcomm teaches the method of claim 1, further comprising receiving, by the second base station, the traffic pattern parameters from the wireless device via an assistance information message (UE provides assistance information) [p. 1, Section 2.1].
	Regarding claim 3, Wang teaches the method of claim 1, further comprising sending, by the second base station to the wireless device, a handover command message indicating the at least one periodic resource configuration parameter (SPS configuration) in response to receiving the handover request acknowledge message (source eNB sends handover command to WTRU including SPS configuration in response to receiving handover request acknowledgement message from target eNB) [col 5, lines 17-23; col 6, lines 64-67].
	Regarding claim 4, Wang teaches the method of claim 1, wherein the at least one periodic resource configuration parameter comprises a resource periodicity (SPS configuration comprises periodicity of resources) [col 6, lines 64-67].
Regarding claim 5, Wang teaches the method of claim 1, wherein the transmitting of the control command is after a transmission of a random access response message (random access response) in response to the random access preamble (RACH access preamble) (transmission of first and second signaling message is after transmission of random access response in response to RACH access preamble) [col 5, lines 24-33; col 6, lines 33-37, 41-45].
Regarding claim 6, Qualcomm teaches the method of claim 1, wherein the transmitting of the control command comprises transmitting the control command at an activation timing determined based on the first timing offset (UE may indicate desirable offset to indicate activation/deactivation of certain SPS configuration) [p. 3; Proposal 2].
Regarding claim 7, Wang teaches the method of claim 1, wherein the transmitting the control command is via a downlink control information (first and/or second signaling message can be a PDCCH signal, an RRC message, or any L2 or L3 message) [col 6, lines 34-37, 41-45].
Claim 8 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 9 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 10 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 11 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647